COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Siana Oil & Gas Co. LLC v. White Oak Operating Company,
                            LLC

Appellate case number:      01-18-00962-CV

Trial court case number:    2015-45224

Trial court:                164th District Court of Harris County

      Appellant, Siana Oil & Gas Co. LLC, has filed an unopposed motion to file a
supplemental appellant’s brief, with its supplemental brief. The motion is granted. See
TEX. R. APP. P. 38.7.
       The Clerk of this Court received and filed appellant’s supplemental appellant’s
brief on May 10, 2019.
       It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                    Acting individually      Acting for the Court

Date: ___May 21, 2019___